Case 20-22898-CMB          Doc 224    Filed 05/21/21 Entered 05/21/21 15:38:40       Desc Main
                                     Document     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                      )      Bankruptcy No. 20-22898-CMB
                                             )
          Ronald G. Linaburg,                )
                                             )
                 Debtor,                     )      Chapter 11
                                             )
          Ronald G. Linaburg,                )
                                             )      Document No.
                 Movant,                     )
                                             )
          v.                                 )
                                             )
          Diana M. Dongell, D.M.D.,          )
          Ronald E. Hand, D.M.D.,            )
          Rebecca L. Watkins, D.M.D., and    )
          Renee R. Kalp, D.M.D.,             )
                                             )
                 Respondents.                )


               EMERGENCY MOTION TO ENFORCE THE AUTOMATIC STAY
                          PURSUANT TO 11 U.S.C. § 362

                 AND NOW comes the Debtor/Movant, Ronald G. Linaburg (“Debtor”), by and

 through his Counsel, Brian C. Thompson, Esquire and Thompson Law Group, P.C., and files the

 following Emergency Motion to Enforce the Automatic Stay Pursuant to 11 U.S.C. §362, and

 avers as follows:

          1.     On March 8, 2021, Respondents commenced a legal action against Debtor in the

 Common Pleas of Allegheny County at docket no. GD- 21-001958.

          2.     On March 29, 2021, Debtor commenced an Adversary proceeding, at case number

 21-02037-CMB, for violation of the Automatic Stay Pursuant to 11 U.S.C. §362.
Case 20-22898-CMB         Doc 224    Filed 05/21/21 Entered 05/21/21 15:38:40             Desc Main
                                    Document     Page 2 of 2



        3.       The Allegheny County claims made in the Respondent’s Petition mirror the

 claims that Respondents have made with this court, as illustrated by Respondents attaching as an

 exhibit to their motions and Proofs of Claim a copy of the Allegheny County petition.

        4.       After several hearings before this Court, both Debtor and Respondents mutually

 consented to participate in mediation in an attempt to resolve the Adversary, in addition to

 various other motions.

        5.       This Court entered a Mediation Order, both in the case at bar and the Adversary

 proceeding, on May 19, 2021.

        6.       On May 20, 2021, not even a day after this Honorable Court ordered the parties to

 mediation, Respondents caused to be on Debtor “individually” a Notice of Deposition. (See

 Exhibit “1”).

        7.       Prior to service Respondents failed to seek relief from the automatic stay or even

 attempt to communicate their intention of serving the Notice of Deposition of Debtor with

 Debtor’s Counsel, once again ignoring the automatic stay.

        8.       A Motion for Protective Order has been filed in Allegheny County and is attached

 hereto for additional reference. (See Exhibit “2”).

        WHEREFORE, Debtor respectfully asks that this Court enter an Order staying the

 deposition of Debtor pending mediation and/or, upon notice and hearing, a proper determination

 by this Court of the Automatic Stay related to this matter.
